Citation Nr: 1020796	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-08 122	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Entitlement to service connection for asthma, including 
as secondary to sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION


The Veteran had active service from November 1960 to November 
1961.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado. 

The Veteran also initiated an appeal of the Seattle, 
Washington RO's July 2004 rating decision denying service 
connection for sinusitis ad hemorrhoids.  However, after the 
RO issued a statement of the case in response to the 
Veteran's notice of disagreement, the Veteran did not submit 
a timely substantive appeal and these issues were not 
certified to the Board.  The Board will not further consider 
these claims.  

The RO in Togus, Maine certified this appeal to the Board for 
appellate review.

For the reason explained below, the Board REMANDS the 
properly perfected claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


REMAND

In a VA Form 9 (Appeal to the Board of Veterans' Appeals) 
received in March 2007, the Veteran requested a Board hearing 
in Washington, D.C.  During a telephone conversation with 
personnel from the RO held later that month, and in a 
statement received at the RO in September 2007, the Veteran 
indicated that she preferred a hearing before the Board 
locally (in the September 2007 letter she asked for the 
transfer of "my Hearing" from the Denver RO to the RO in 
White River Junction, Vermont, but she was actually moving to 
the jurisdiction of the Togus, Maine RO and her claims folder 
was transferred to that office).  It appears that the RO 
nearest to the Veteran's current address is located in 
Buffalo, New York.  

By letter dated in September 2008, the RO in Togus, Maine 
acknowledged the Veteran's revised hearing request and 
informed her that, if she did not respond to the letter with 
additional information, it would put her on a list of persons 
wishing to appear before the Board at the RO.  Thereafter, 
the RO developed the Veteran's appeal and did not again 
mention the hearing request.  The Veteran is entitled to the 
requested hearing.  38 C.F.R. § 20.700 (2009).

Based on the foregoing, the Board REMANDS this case for the 
following action:

The AMC or RO should afford the Veteran a 
hearing before the Board at an RO; 
preferably one that is most convenient to 
her current address or that is otherwise 
mutually agreed.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  The Veteran need not act unless she receives further 
notice.  She has the right to submit additional evidence and 
argument on the remanded claims.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.   See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

